Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards an OLED display device with different light emission efficiency for different areas. Applicant specifically claims that the second block having a second light emission efficiency higher than the first light emission efficiency of the first block, and a third block having a third light emission efficiency higher than the second light emission efficiency and that “when the first block, the second block, and the third block display a still image, luminance waveforms of the first block, the second block, and the third block have a same shape but with different amplitudes”. 
Examiner conducted search to find these limitations but could not find prior arts that would teach these limitations alone or in combination. Followings are the most relevant prior arts from the search. 
Yamano et al (PGPUB 2005/0057580 A1) – Yamano teaches an OLED device with efficiency of light emission varied respect to each color of RGB pixels. However, While each respective areas (or blocks) for each color of pixel can be considered as one of the first to third blocks, Yamano does not specifically teach “when the first block, the second block, and the third block display a still image, luminance waveforms of the first block, the second block, and the third block have a same shape but with different amplitudes”. 
Kwon et al (PGPUB 2019/0005889 A1) – Kwon teaches in Fig. 15 and ¶ 114 that the display device has first and second subpixel groups 101A and 101B with luminance difference at the same gray level. However, Kwon does not specifically teach “when the first block, the second block, and the third block display a still image, luminance waveforms of the first block, the second block, and the third block have a same shape but with different amplitudes”. 
Odawara et al (PGPUB 2013/0027383 A1) – Odawara teaches a display device with different regions and luminance-voltage characteristic for each divided region as shown in Fig. 5B. However, Odawara does not specifically teach “when the first block, the second block, and the third block display a still image, luminance waveforms of the first block, the second block, and the third block have a same shape but with different amplitudes”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691